Gray, J.
That an assignee under the bankrupt laws of the United States might sue in his own name in the courts of this Commonwealth, to enforce theerights of property vested in him by the assignment in bankruptcy, was expressly adjudged in Ward v. Jenkins, 10 Met. 583; and the objection, made at the trial, that the courts of the United States had exclusive jurisdiction of such an action, was waived at the argument.
The notice that a warrant in bankruptcy had been issued, and that the payment of any debts to the bankrupt was forbidden by law, having been published as required by the act of congress of 1867, c. 176, § 11, and the warrant issued under it, was binding upon all persons, whether they had or had not actual knowledge thereof; and the subsequent payment by the defendants to the bankrupt did not discharge the debt, and affords them no greater protection than if it had been made to any other person not authorized to receive it, as against the assignee in bankruptcy, whose title under the assignment of a later date related back to the commencement of the proceedings in bankruptcy. U. S. St. 1867, c. 176, §§ 11, 14.* Butler v. Mullen, 100 Mass. 453. Judgment for the plaintiff.

 Section 11 of the bankrupt act, U. S. St. of 1867, c. 176, provides that, on a petition to obtain the benefit of the act, the judge of the United States district court or a register shall “ issue a warrant, to be signed by such judge or register, directed to the marshal of said district, authorizing him forthwith, as messenger, to publish notices in such newspapers as the warrant specifies ; to serve written or printed notice, by mail or personally, on all creditors upon the schedule filed with the debtor’s petition, or whose names may he given to him, in addition, by the debtor, and to give such personal or other notice to any persons concerned as the warrant specifies, which notice shall state: First That a warrant in bankruptcy has been issued against the estate of the debtor. Second. That the payment of any debts and the delivery of any property belonging to such debtor to him or for his use, and the transfer of any jwoperty by him, are forbidden by law.”
Section 14 provides that the assignment to the assignee shall relat Kcfe to the commencement of the proceedings in bankruptcy.